Citation Nr: 0921897	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  03-15 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for skin tumors of the 
chest and back, to include on the basis of exposure to Agent 
Orange.

2.  Entitlement to service connection for a skin disability 
of the hands and feet, to include on the basis of exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

When this case was before the Board in April 2007, the Board 
granted reopening of the claims of entitlement to service 
connection for a skin disability of the hands and feet and 
for skin tumors of the chest and back, and remanded the 
reopened claims for further development.  The case has since 
been returned to the Board for further appellate action.  

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2004, and accepted such hearing in lieu of 
an in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2008).  He also testified at a hearing before a 
Decision Review Officer (DRO) at the RO in August 2003.  A 
transcript of each hearing is associated with the claims 
file.

The issue of entitlement to service connection for skin 
tumors of the chest and back is addressed in the Remand that 
follows the order section of this decision.





FINDING OF FACT

A skin disability of the hands and feet was not present in 
service and is not etiologically related to service.

CONCLUSION OF LAW

A skin disability of the hands and feet was not incurred in 
or aggravated by active duty, nor may its incurrence or 
aggravation during such service be presumed.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in January 2002, prior to its 
initial adjudication of the claim.  Although the Veteran was 
not provided notice with respect to the disability-rating or 
effective-date elements of his claim until October 2006, 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
Veteran's skin disability of the hands and feet.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.             § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a skin disability of the hands and feet, as he 
believes this condition arose out of his active duty service.  
He believes that being exposed to herbicides, specifically 
Agent Orange, contributed to his current condition.

The Veteran's service records indicate that he served as part 
of the Tet Counter Offensive in Vietnam from November to 
December 1967.  Thus, the Veteran is presumed to have been 
exposed to herbicide agents.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, the record does not establish 
that the Veteran has been diagnosed with any of the skin 
disorders that are subject to presumptive service connection 
on the basis of herbicide exposure (chloracne, acneform 
disease consistent with chloracne, and porphyria cutanea 
tarda).

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the Veteran's service 
treatment records indicate that he was treated for a rash of 
the right leg in June 1968.  It was later reported that the 
rash extended toward the Veteran's knee.  On a report of 
medical history completed in connection with the Veteran's 
discharge in November 1968, the veteran indicated that he had 
"foot troubles."  A physician's note from this report 
indicates that there was no sequela to the Veteran's reported 
history.  His discharge examination disclosed no abnormality 
with regard to the hands and feet.

Post-service VA medical records indicate that the Veteran has 
been treated for onychomycosis of the toes.  During a 
February 2002 VA neurological examination, the examiner 
reported that the fingernail over the Veteran's right thumb 
appeared to have onochomycosis.  He also observed that the 
skin over the palm of the right hand seemed to be especially 
dry and scaly.

The Veteran was afforded a VA examination with respect to his 
claimed skin condition in April 2008.  The examiner indicated 
that he reviewed the Veteran's claims file.  He noted that 
while service treatment records showed treatment for a rash 
of the leg, there was no indication of any fungal infection 
of the hands or feet.  Upon examination, the examiner found 
several exfoliations on the dorsal and palmar aspects of both 
hands with severe cracking and drying skin.  On both feet, 
there was severe onychomycosis in all of the toes.  In 
between the toes, there was very dry, cracking skin without 
evidence of inflammation or infection.  There was no evidence 
of any rash on the Veteran's legs or knees.  The examiner 
concluded by diagnosing the Veteran with onychomycosis of the 
hands and feet, of unknown etiology.  He stated that service 
treatment records did not show that he received treatment for 
a rash on his hands or feet.  He did receive treatment in 
service for tinea on the right leg.  While the Veteran was 
emphatic that the rash he now has on his upper and lower 
extremities occurred in Vietnam, the examiner found that the 
medical records do not corroborate this story.  Therefore, 
the examiner concluded that the Veteran's current tinea on 
his hands and feet are likely not related to service.

The Board has also considered the Veteran's testimony at his 
October 2004 Board hearing and the August 2003 hearing before 
a DRO that he suffered from fungal infections while in 
service that he believes are related to his current 
condition. However, as a lay person without medical training, 
the Veteran is not competent render a medical diagnosis or 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As 
discussed above, the service treatment records do not 
document the presence of any skin disorder of the hands and 
feet and no such disorder was found on the examination for 
discharge.  Moreover, following the examination of the 
Veteran and a review of the claims folder, a VA examiner has 
provided an opinion against the Veteran's claim.  There is no 
contrary medical opinion of record.  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's claimed skin disability of 
the hands and feet.  In reaching this decision, the Board has 
determined that the benefit-of-the doubt rule is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a skin disability of 
the hands and feet, to include on the basis of exposure to 
Agent Orange, is denied.


REMAND

In April 2007, the Board remanded the issue of entitlement to 
service connection for skin tumors of the chest and back.  At 
that time, the Board noted that during a February 2002 VA 
neurological examination, the examiner requested a 
dermatological consult with regard to the Veteran's numerous 
subcutaneous lumps over the anterior abdomen wall and left 
flank.  The RO or the Appeals Management Center (AMC) was to 
obtain a copy of this consultation and associate it with the 
claims folder.  If the consultation was not performed, was 
inadequate for adjudication purposes, or could not be 
located, the RO or the AMC was to afford the Veteran a VA 
examination with regard to his claimed skin tumors of the 
chest and back.

2002 VA outpatient records were obtained, but do not indicate 
that a dermatological consultation was performed.  No record 
of the consultation was associated with the Veteran's claims 
file.  However, the Veteran was not afforded a VA examination 
with regard to his claimed tumor condition.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1. The RO or the AMC should schedule the 
Veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any currently present skin tumor 
condition of the chest and back.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

Any indicated studies and tests should be 
performed, and all clinical findings 
should be reported in detail.

Based upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner should render a 
diagnosis concerning the disability 
manifested by skin tumors of the chest 
and back and provide an opinion as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
exposure to Agent Orange in service or is 
otherwise etiologically related to 
service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  The RO or the AMC should undertake 
any further development it deems 
appropriate.

3.  The RO or the AMC should then 
readjudicate the claim for service 
connection for skin tumors of the chest 
and back.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


